Case 20-31478-KRH        Doc 10      Filed 03/25/20 Entered 03/25/20 17:48:00            Desc Main
                                    Document      Page 1 of 7

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

IN RE:                                        )
                                              )
QUINTO DEBRAN SPENCER                         )      Case No. 20-31478-KRH
                                              )      Chapter 13
                       Debtor                 )

    NOTICE OF MOTION TO EXTEND THE AUTOMATIC STAY AND HEARING

        The above-named Debtor, by counsel, has filed a Motion to Extend the Automatic Stay
with the Court pursuant to 11 U.S.C. § 362(c)(3)(B). Your rights may be affected. You should read
these papers carefully and discuss them with your attorney, if you have one.

NOTICE IS HEREBY GIVEN THAT A HEARING ON THIS MOTION WILL BE HELD
ON April 8, 2020 at 12:00 p.m. in Honorable Judge Kevin R. Huennekens’ Courtroom, U.S.
Bankruptcy Court, 701 E. Broad Street, Room 5000, Richmond, VA 23219.

       If you want to be heard on this matter, then no later than three (3) days before the date of
the hearing, you or your attorney must:

        1. File with the court, at the address below, a written response pursuant to Local Rule
9013-1(H). If you mail your response to the Court for filing, you must mail it early enough so
that the Court will receive it on or before the date stated above.

                                Clerk of Court
                                United States Bankruptcy Court
                                701 E. Broad Street, Room 4000
                                Richmond, VA 23219-3515

         2. You must also mail a copy to:

                                James E. Kane, Esquire
                                Kane & Papa, PC
                                P.O. Box 508
                                Richmond, VA 23218

        If you or your attorney do not take these steps, the Court may decide that you do not oppose
the relief sought in the Motion and may enter an Order granting that relief.


                                              Respectfully submitted,

                                              QUINTO DEBRAN SPENCER
                                              By Counsel
Case 20-31478-KRH        Doc 10     Filed 03/25/20 Entered 03/25/20 17:48:00           Desc Main
                                   Document      Page 2 of 7

/s/ James E. Kane
James E. Kane (VSB# 30081)
Kane & Papa, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor

                                CERTIFICATE OF SERVICE

        I certify that on March 25, 2020, I have transmitted a true copy of the foregoing document
electronically through the Court’s CM/ECF system or by mail to the Debtors, Chapter 13 trustee,
the United States trustee if other than by the electronic means provided for at Local Bankruptcy
Rule 2002-1, all attorneys appearing in the previous case as listed below, and to all creditors and
parties in interest of the mailing matrix attached hereto.


                                             /s/ James E. Kane
                                             Counsel for Debtor




                                                2
Case 20-31478-KRH         Doc 10     Filed 03/25/20 Entered 03/25/20 17:48:00             Desc Main
                                    Document      Page 3 of 7

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

IN RE:                                        )
                                              )
QUINTO DEBRAN SPENCER                         )       Case No. 20-31478-KRH
                                              )       Chapter 13
                       Debtor                 )


                         MOTION TO EXTEND AUTOMATIC STAY

         COMES NOW the Debtor, by counsel, pursuant to 11 U.S.C. § 362(c)(3)(B) and files the

following Motion to Extend Automatic Stay, and affirmatively states as follows:

                                            Jurisdiction

         1.     Jurisdiction of this Court over the instant matter is based upon 28 U.S.C. §§ 1334

and 157 in that this action arises in and relates to the bankruptcy case of the Debtor.

         2.    This proceeding is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), (K), and

(O).

         3.     Venue is proper pursuant to 28 U.S.C. § 1409.

         4.     On March 16, 2020 (hereinafter the “Petition Date”), the Debtor filed a petition for

relief under Chapter 13 of the Bankruptcy Code (the “instant case”).

         5.     Within the year prior to filing the instant case, Debtor has been a debtor in one (1)

pending Chapter 13 bankruptcy case.

         WHEREFORE, the Debtor respectfully requests this Honorable Court to enter an Order

extending the automatic stay as to all creditors, as to Debtor and the Debtor’s property, and as to

James E. Kane (VSB# 30081)
KANE & PAPA, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor




                                                  3
Case 20-31478-KRH         Doc 10     Filed 03/25/20 Entered 03/25/20 17:48:00             Desc Main
                                    Document      Page 4 of 7

the property of the estate for the duration of the instant case, and for such other and further relief

as to the Court shall be deemed appropriate.


                                               Respectfully submitted,

                                               QUINTO DEBRAN SPENCER

                                               By Counsel:

                                               /s/ James E. Kane
                                               James E. Kane (VSB# 30081)
                                               KANE & PAPA, P.C.
                                               P. O. Box 508
                                               Richmond, Virginia 23218-0508
                                               Telephone (804) 225-9500
                                               Counsel for Debtor


                                 CERTIFICATE OF SERVICE

        I certify that on March 25, 2020, I have transmitted a true copy of the foregoing document
electronically through the Court’s CM/ECF system or by mail to the Debtor, Chapter 13 trustee,
the United States trustee if other than by the electronic means provided for at Local Bankruptcy
Rule 2002-1, all attorneys appearing in the previous case as listed below, and to all creditors and
parties in interest of the mailing matrix attached hereto.


                                               /s/ James E. Kane
                                               Counsel for Debtor




                                                  4
    Case 20-31478-KRH   Doc 10    Filed 03/25/20 Entered 03/25/20 17:48:00   Desc Main
                                 Document      Page 5 of 7


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                        ADT Security
                        PO Box 650485
                        Dallas, TX 75265


                        BCC Financial
                        PO Box 590067
                        Fort Lauderdale, FL 33359


                        Bon Secours Memorial
                        8260 Atlee Road
                        Mechanicsville, VA 23116


                        Bon Secours Saint Marys Hosp
                        8550 Mayland Drive
                        Richmond, VA 23290


                        Bons Secours Health System
                        7001 Forest Avenue
                        Suite 2500
                        Richmond, VA 23230


                        Cawthorn, Deskevich & Gavin
                        9701 Metropolitan Court
                        Suite C
                        Richmond, VA 23226


                        Centra Southside Comm. Hosp.
                        800 Oak St
                        Farmville, VA 23901


                        Check City
                        21 E Broad Street
                        Richmond, VA 23219


                        City of Richmond
                        Division of Delinquent Collect
                        P.O. Box 26508
                        Richmond, VA 23261


                        City of Richmond
                        Dept of Public Utilities
                        900 E. Broad St.
                        Richmond, VA 23219
Case 20-31478-KRH   Doc 10    Filed 03/25/20 Entered 03/25/20 17:48:00   Desc Main
                             Document      Page 6 of 7



                    City of Richmond- Tax
                    Bureau of Tax Enforcement
                    900 East Broad St. Room 109
                    Richmond, VA 23219


                    Diversified
                    10550 Deerwood Park Blvd
                    Jacksonville, FL 32256


                    Eos Cca
                    Po Box 981008
                    Boston, MA 02298


                    ER Solutions/Convergent Outsourcing, INC
                    Po Box 9004
                    Renton, WA 98057


                    Horizon Fin
                    8585 Broadway #88
                    Merrillville, IN 46410


                    IC System, Inc
                    Attn: Bankruptcy
                    Po Box 64378
                    Saint Paul, MN 55164


                    Internal Revenue Service
                    Centralized Insolvency Operati
                    P. O. Box 7346
                    Philadelphia, PA 19101-7346


                    Loyd A. Bonner, MD
                    2401 W Leigh St #200
                    Richmond, VA 23220


                    MCV Collection Department
                    PO Box 980462
                    Richmond, VA 23298


                    Midland Funding
                    8875 Aero Dr Ste 200
                    San Diego, CA 92123
Case 20-31478-KRH   Doc 10    Filed 03/25/20 Entered 03/25/20 17:48:00   Desc Main
                             Document      Page 7 of 7



                    Pmab Srvc
                    4135 S Stream Blvd Ste 4
                    Charlotte, NC 28217


                    Primary Health Care Associates
                    7007 Harbour View Boulevard
                    STE 108
                    Suffolk, VA 23435


                    Radiology Consultants of Lynch
                    PO Box 580085
                    Charlotte, NC 28258


                    Time Payment Corporation
                    16 NE Executive Park #200
                    Burlington, MA 01803
